Citation Nr: 1408904	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for restless leg syndrome (RLS).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disorder variously described as episodes of unusual smell, olfactory malfunction, and loss of sense of smell.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for obstructive sleep apnea (OSA).

6.  Entitlement to service connection for a sleep disorder other than OSA, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a disorder claimed as a lung/breathing disorder.

8.  Entitlement to service connection for an acquired mental disorder other than PTSD, including depression and anxiety, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for bilateral knee disorder.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

13.  Entitlement to an initial compensable rating for residuals of left (dominant) 5th digit (little finger) injury.

14.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

15.  Entitlement to a rating in excess of 30 percent for tinea versicolor.

16.  Entitlement to a rating in excess of 30 percent for chronic bilateral maxillary and ethmoid sinusitis.

17.  Entitlement to service connection for migraine headaches.

18.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to October 30, 2013.

19.  Entitlement to a TDIU for the period October 30, 2013, onward.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July to November 1986 and October 1990 to July 1991.  His second tour included service in the Persian Gulf War (PGW) theater. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A September 2009 rating decision granted service connection for the left little finger and assigned an initial noncompensable rating.  That decision also increased the Veteran's evaluation from 30 to 50 percent for the PTSD.  Both of these actions were effective in July 2009.  Finally, the RO continued a 30-percent rating for the sinusitis, denied the service connection claims, and denied a petition to  reopen the RLS, headaches, and sense-of-smell claims.

In March 2010, a Decision Review Officer (DRO) reopened the claims involving RLS, headaches, and sense of smell; these were all denied on the merits.  A March 2011 rating decision denied entitlement to service connection for hypertension and a sleep condition.  In August and November 2012 rating decisions, the DRO continued all of the Veteran's current ratings and denied a TDIU respectively.  The Veteran perfected separate appeals with respect to all of the above determinations.

Specifically regarding the sinus claim, service connection had been denied in a December 2002 Board decision that also contemplated related headache symptomatology.  Subsequently, in a June 2004 rating decision, a DRO reopened the claims, granting service connection for sinusitis/rhinitis and assigning an initial 10-percent rating under Diagnostic Code (DC) 6522, effective in December 2002.  See 38 C.F.R. § 4.97 (2013).  A September 2009 rating decision changed the DC to 6513, which includes headaches as part of the rated symptomatology.  See id.  In light of these facts, the Board finds that the earlier claimed headaches have been deemed a component of the rated sinus disability and that the current claim for headaches relates to a different disease process.  Accordingly, the Board 
has styled the issue of the Veteran's headaches claim as shown on the cover sheet, rather than as a new and material evidence issue.  Thus, if migraine headache symptomatology is shown to be related to service or a service-connected disability and is manifested by symptoms not entirely contemplated by the sinus evaluation, then a separate award of service connection would be appropriate.  See 38 C.F.R. § 4.14 (2013).

The Veteran appeared at a Board hearing in October 2013 before the undersigned Veterans Law Judge.  He also testified at RO hearings before a DRO in August 2010, July 2011, and March 2013.  Transcripts of the testimony at all of the hearings are associated with the claims file.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 for right upper extremity neuropathy has been raised by the record.  In light of the fact the documentation in the claims file does not reflect an adjudication of the claim by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for RLS, migraine headaches, and an acquired mental disorder other than PTSD, as well as the claim of entitlement to a TDIU for the period October 30, 2013, forward, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
  
1.  An unappealed December 2002 Board decision denied entitlement to service connection for RLS.  No new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the December 2002 rating decision triggers the need for additional assistance via a medical review.

3.  An unappealed June 2002 rating decision denied entitlement to service connection for loss of sense of smell.  No new and material evidence was received within one year of its issuance.

4.  The evidence added to the record since the June 2002 rating decision addresses facts not previously addressed.

5.  High cholesterol is a laboratory test result, and is not a "disability" for VA purposes.  There is no disorder or disability associated with the Veteran's high cholesterol.

6.  There are no currently diagnosed disorders of eczema; a lung/breathing disorder other than the sinus disorder; a smell disorder apart from the PTSD symptomatology; or OSA or other sleep disorder independent of the PTSD symptomatology.

7.  The preponderance of the evidence is against a finding that the Veteran's bilateral knee disorder had its clinical onset in active service or is otherwise related to active service.


8.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus had its clinical onset in active service or is otherwise related to active service.

9.  The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction had its clinical onset in active service or is otherwise causally related to active service or to a service-connected disability.

10.  The preponderance of the evidence is against a finding that the Veteran's hypertension had its clinical onset in active service or is otherwise related to active service or to a service-connected disability.

11.  The residuals of the Veteran's little finger injury manifests with painful limitation of motion (LOM) and angular and a contracture deformities.

12.  For the period prior to March 29, 2012, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity.  As of that date forward, it has manifested with occupational and social impairment with deficiencies in most areas.

13.  The Veteran's tinea versicolor manifests with involvement of more than 5 but less than 20 percent total body involvement and treatment with topical medication.  Exposed area involvement is less than 5 percent.  It has not required systemic therapy.

14.  The Veteran's chronic sinusitis manifests with more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  He has not undergone radical surgery for the disorder.

15.  For the period prior to October 30, 2013, the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The December 2002 Board decision is final, but new and material evidence sufficient to reopen a claim of entitlement to service connection for RLS has been received, and thus the claim is reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156, 20.1100, 20.1104 (2013).

2.  The June 2002 rating decision is final, but new and material evidence sufficient to reopen a claim of entitlement to service connection for loss of sense of smell has been received, and thus the claim is reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7104; 38 C.F.R. § 3.156, 20.1100, 20.1104.

3.  The requirements for entitlement to service connection for hyperlipidemia, eczema, OSA, a smell or sleep disorder not associated with PTSD, a lung/breathing disorder not associated with sinusitis, and a separate major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The requirements for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  The requirements for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a). 3.309(a).

6.  The requirements for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

7.  The requirements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.310.

8.  The requirements for an evaluation of 10 percent, and no higher, for residuals of left (dominant) little finger injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5230.

9.  The requirements for an evaluation of 70 percent, and no higher, for PTSD have been met, effective March 29, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.130, DC 9411.

10.  The requirements for an evaluation in excess of 30 percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.118, DC 7806.

11.  The requirements for an evaluation in excess of 30 percent for chronic bilateral maxillary and ethmoid sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.97, DC 6513. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decisions on appeal,  VA issued notice letters to the Veteran in August 2009, November 2010, May 2012, and August 2012.  In those letters, the RO informed the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The letters were time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board notes documentation in the claims file to the effect the Veteran objected to two of his examinations.  The bases of his objections, however, were that one in 2009 was conducted by a Physician Assistant (PA); his complaint regarding a later sinus-related examination was that it took only five minutes.

In assessing his objections, it is noted that the Veteran has never asserted that the PA was unqualified to conduct the examination; but, his written submission essentially asserted that a veteran should be examined by a physician.  Hence, the Board rejects the assertion as baseless.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (discussing Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As concerns the latter assertion, the adequacy of an examination is not determined by the length of time a medical professional takes to conduct an examination.  The examination report reflects the examiner's findings and the bases for the diagnosis.  Hence, the Board finds the examination adequate for rating purposes.  See Chotta v. Peake, 22 Vet. App. 80, 84 (2008).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned indentified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria, and suggested evidence that would assist with proving his claims.  Finally, the record of the hearing was held open for submission of additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Bryant requirements were met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  New and material evidence 

The claims of service connection for RLS and for an unusual smell have been previously denied.  The relevant procedural history is outlined below.

The Veteran's service treatment records do not document any complaints related to RLS, and he was neurologically normal at his May 1991 re-deplyment physical examination.  At a January 1997 VA medical examination of the muscles, he complained of leg twitching and jumping, left more than right.  It was reported that the symptoms had been occurring for years and were worsening.  He was diagnosed with RLS.

At a 1998 hearing, the Veteran testified that his restless leg was first brought to his attention after his active service in his workplace as a firefighter.  In a March 2002 VA examination report it was opined that the RLS was not related to service in the Persian Gulf.  In the December 2002 Board decision, it was noted the Veteran had reported both that his symptoms started in and after his active service.  In addition to the negative medical nexus opinion, the Board also noted the absence of contemporaneous medical documentation and the limitation of lay testimony.  The claim was denied.

As noted earlier, the Veteran did not appeal the Board decision, though he was notified of it in December 2002.  Board decisions are final when issued.  38 C.F.R. § 20.1100.  Further, no new and material evidence related to RLS was received within one year of the Board decision.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Although the Veteran appealed the June 2002 rating decision appeal of the sense of smell claim, he did not perfect it, opting to pursue only the RLS issue.  See 38 C.F.R. §§ 20.200, 202.  During the intervening years, he has constantly complained of detecting a foul odor not discernible to others that reminds him of his service in the Persian Gulf.  VA received the Veteran's application to reopen both claims in July 2009.

Generally, a Board decision denying a claim which has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488   (1997).  For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection will be presumed for certain organic diseases of the central nervous system, hypertension, or diabetes, if either manifested at least to a compensable degree within one year of separation from active service, even if there is no evidence it occurred during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).




Analysis

The evidence added to the record since the December 2002 Board decision, includes outpatient medical records, reports of VA examinations, and the Veteran's sworn testimony at RO and Board hearings.  Such lay testimony addressed the occurrence and continuous symptomatology and constitutes new and material evidence, as it raises a reasonable possibility of substantiating both claims.  38 C.F.R. §§ 3.156; 3.159(a), 3.303(b); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Hence, the Board affirms the RO's decision to reopen of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (Board has sole jurisdiction to decide if claim is reopened).

Although the RLS claim is reopened, the Board finds that it is not yet sufficiently developed to address the merits of the claim.  See Bernard, 4 Vet. App. 384 (1993).  This will be discussed further in the remand portion of this decision below.  The sense of smell claim is decided later in this decision below.

III.    Service Connection

A.  Hyperlipidemia

The Veteran's VA outpatient records note his treatment for high cholesterol.  Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

In the absence of proof of a current disability related to the high cholesterol, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.

A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110  and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).

In light of the above, the claim of service connection for high cholesterol must be denied.  38 C.F.R. § 3.303.

B.  Respiratory disorder and eczema

At the Board hearing, the Veteran and his representative clarified the disorders to which he intended to relate his claims.  He asserted that his breathing difficulty was a symptom of his service-connected sinusitis.  Concerning the eczema, he thought that his service-connected tinea versicolor and eczema were one and the same, see Board Transcript, pp. 51-52, and he intended to address his service-connected tinea versicolor.  He related that he did not know what eczema is.

Turning to the respiratory claim, the Veteran testified that he was addressing the severity of his service-connected sinusitis, and not a separate disorder.  See Board Transcript, p. 69.  The Board notes further that the Veteran's outpatient records do not reflect diagnoses of a respiratory or breathing disorder apart from his sinusitis.  There is an entry of eczema based on the Veteran's reported history.  All of the VA examination reports reflect his sole skin disorder as tinea versicolor.  In light of these factors, the Board is constrained to deny the claims, as there is no showing of current disability at any time during the appeal period- the related disabilities that are shown in the record are already service-connected.  Later in this decision, the Board will address whether higher evaluations are warranted for those disabilities.

C.  OSA, Sleep Disorder Other than OSA, Sense of Smell

Legal Criteria

The earlier discussion of the legal requirements for service connection are incorporated here by reference.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. 488, 495-97, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a)  requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

Analysis

The Veteran has historically complained of sleep impairment.  A February 1997 Sleep Study Report revealed no evidence of OSA.  The Veteran's VA records reflect no evidence contrary to the findings of the study.  The RO sought a medical opinion on the question of whether the Veteran manifests a sleep disorder as an independent entity.

At a January 2011 VA mental disorder examination, the examiner opined that the Veteran's reported symptoms did not meet the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV) criteria for a separate sleep disorder.  The examiner opined further that the Veteran's reported sleep impairment symptoms were part and parcel of his PTSD symptomatology.

The Veteran's representative asserted at the Board hearing that the Veteran manifests with a sleep disorder separate and apart from his PTSD or OSA.  The evidence of record, however, is contrary to those assertions.  The Board has accorded full consideration to Veteran's lay testimony as to his symptoms of sleep impairment.  See 38 C.F.R. § 3.159(a)(2).  The Board also acknowledges that there are certain disorders which are capable of identification or diagnosis by a layman, i.e., varicose veins.  While competent to report his symptoms, the Board finds that diagnosing a specific sleep disorder or opining on the etiology of sleep impairment is beyond the training and experience of the average layperson.  38 C.F.R. § 3.159(a)(1); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is no evidence the Veteran or his representative has medical training.  Hence, any opinion either may have on the Veteran's sleep impairment symptomatology is not probative on the issue.  In light of the above factors, the Board is constrained to deny the claim.  38 C.F.R. § 3.303.

With respect to the claim related to the Veteran's sense of smell, his medical records, written submissions, and testimony reflect his recurrent history of detecting a foul smell or odor.  Others around him at these times did not detect any odor.  This was confirmed by his wife in her November 2013 lay statement.  The Veteran testified that the odor reminded him of his tour in Saudi Arabia, to include an odor he connected to Iraqi prisoners of war (POWs).

Analysis

A May 2001 VA mental examination report, which reflects a diagnosis of PTSD, noted the Veteran to have unusual symptoms of an intense, foul odor, which was described as musty, and that it reminded him of the poor hygiene of the POWs he transported.  The episodes lasted a few seconds, during which time he felt as though he was back in the Persian Gulf.  The episodes were also associated with headaches.  The examiner opined that the Veteran's experiences could be vivid recall, and that they appeared to have the intensity of a dissociative episode such as a flashback.  As the symptoms might also have an organic etiology, the examiner referred the Veteran for a neurology consult.  If no organic etiology was found, the examiner opined, he would then classify the symptoms as vivid recall and flashbacks consistent with PTSD.

At a July 2001 VA neurological study, the Veteran reported sensing an odor that reminded him of Saudi Arabia.  Such odor came about when the Veteran was under stress.  A July 2001 letter from VA Compensation and Pension offices informed the Veteran a CT scan performed as part of an examination showed a nasal deviation to the left and mucous retention cysts.  The letter noted that the cysts might contribute to the unusual odor the Veteran described.

The January 2002 VA sense of smell and taste examination report reflects the Veteran reported his sense of smell decreased after an upper respiratory infection (URI) in 1992.  He did not mention the foul odor.  On a smell identification test, the Veteran identified 23 of 40 items.  The examiner diagnosed microsomia and opined that it may well have been related to the prior URI.  Although the examiner noted the Veteran was in active service when he contracted the URI, the service personnel records, and the Veteran's various testimony at the hearings of record note that he was in the Inactive Reserve in 1992, not active service.

A March 2002 addendum to the January 2002 smell examination notes that the Veteran's symptoms were probably related to an olfactory dysfunction.  The examiner could not relate the Veteran's RLS or headaches to that service, "but, if anything, it is the foul smell that reminds him of [POWs] that is clearly linked to his service."  An April 2002 VA ENT entry reflects the examiner's opinion that the Veteran's decreased sense of smell was related to his chronic rhinosinusitis, which was shown on the CT.  At the time of this entry, the Veteran's sinus disorder was not yet service connected.

The related medical evidence of subsequent years added to the file does not contradict the opinion of the PTSD examiner noted earlier.  To the extent that the Veteran's smell symptoms are not related to his now service-connected sinusitis, the foul odor appears to trigger intrusive thoughts of the PGW theater.  Thus, the Board finds that the preponderance of the evidence confirms the opinion of the examiner at the May 2001 mental examination.  Hence, the Veteran's compensation for PTSD, which is discussed in detail later in this decision, addresses the foul odor he has described over the years.

D.  Bilateral Knee Disorder

On his May 1991 Report of Medical History, the Veteran denied any history of knee symptoms or problems.  The May 1991 Report of Medical Examination reflects normal lower extremities.

An August 2000 VA outpatient entry notes the Veteran's complaints of a left knee injury two or three months earlier.  He did not report or claim any connection with his active military service.  He also denied having sought treatment.  A February 2009 VA outpatient entry notes the Veteran's report of right knee pain and swelling times two days.  He reported the spontaneous onset of pain while at work, and he denied any type injury.  Physical examination resulted in an assessment of possible meniscus involvement.

At the Board hearing, the Veteran described the rigors of his assigned duties as a flatbed truck driver in Saudi Arabia.  He testified that his unit did not have the benefit of fork lifts, so he had to constantly lift heavy weights and jump on and off of the trailer, which was approximately three or four feet above ground.  The Veteran believed that his civilian work as a firefighter merely aggravated the symptomatology that began in the military.  He related that arthritis was detected in 2003.  In his opinion, his bilateral knee disorder is causally related to the constant wear and tear he endured during his service in Saudi Arabia.

The Veteran was not afforded an examination in connection with his knee claim.  For the reasons set forth in the discussion that follows, the Board finds that the obligation to provide such an examination has not been triggered by applicable regulations.  The Veteran makes no claim of in-service trauma or other pathology for which he did not seek treatment while he was in service.  Neither does he dispute the medical documentation that his symptoms had their onset in 2000.

As noted earlier, the Board acknowledges that there are certain disorders where lay testimony may be probative on etiology as well as symptoms.  See Jandreau, 492 F. 3d 1372.  The Veteran does not assert that a medical professional told him his knee disorder is causally related to his active service.  Further, the Board finds that opining on the etiology of a knee disorder, including any causal relationship with active service, is beyond the training and experience of the average lay person.  38 C.F.R. § 3.159(a).  Hence, the Veteran's opinion is not probative on the matter.

Given the Veteran's concession that his knee symptoms did not have their onset in active service, and his lack of competence to express an opinion on etiology, there is no evidence of a disorder that may have a connection with military service.  Thus, the requirement for an examination was not triggered; and, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.159(a), (c)(4), 3.303.

E. Diabetes Mellitus

There are no entries in the service treatment records referable to diabetes.  The Veteran denied any prior history of sugar or albumin in his urine.  The May 1991 Report of Medical Examination For Re-Deployment indicates a normal endocrine system.  The November 1992 VA general examination report reflects no positive findings related to diabetes.  A January 2002 VA neurological entry notes that all of the Veteran's laboratory tests were normal, except for a slightly elevated A1c, which the examiner noted could reflect a tendency for diabetes.
  
The Veteran testified at the Board hearing that he was diagnosed with diabetes in 2007.  See Board Transcript, p. 33.  He candidly testified that he did not recall any symptoms in service or within one year that could be related to his later diagnosis of diabetes.  His representative asserted that there may be a tentative connection between the Veteran's diabetes and his depression and alcohol abuse; and, vaccines the Veteran may have received.  At the representative's request, the undersigned held the record open for 60 days so such evidence might be obtained and submitted.  See Board Transcript, p.  33.  No additional evidence was received on this issue.

The evidence of record shows the Veteran's diabetes manifested some 15 years after his active service.  The medical evidence of record reflects no finding or opinion that it is related to his active service.

The Veteran was not afforded an examination related to his diabetes.  The earlier discussion on the need for an examination is incorporated here by reference.  In light of the state of the evidence, however, one was not triggered by the evidence of record.  See 38 C.F.R. § 3.159(c)(4).  Again, no relevant findings were shown in service and the Veteran has not alleged a continuity of symptomatology.  While theoretical relationships between diabetes and other pathologies were vaguely referenced, no medical evidence to support such theories was ever presented.  In sum, there is a current diagnosis of diabetes mellitus with no specific evidence of record indicating or suggesting a nexus to active service.  Hence, the Board is constrained to deny the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

F. Erectile Dysfunction

There are no entries in the service treatment records related to erectile dysfunction.  The Veteran did not indicate a history of erectile problems on his May 1991 Report of Medical History.  The May 1991 Report of Medical Examination reflects a normal genitourinary system.  Although the Veteran's VA outpatient records do not always list erectile dysfunction among his problem areas, they do note prescribed medication to be taken prior to sexual activity.  While this establishes current disability, there is no showing that such symptomatology has been continuous since active service.  Moreover, there is no notation by a medical provider that it is related either to the Veteran's active service or to any of his service-connected disabilities.  Thus, the Board is constrained to deny the claim.  38 C.F.R. § 3.3.03.
G. 
Hypertension

In addition to the legal requirements for service connection already discussed, for VA purposes, hypertension is defined as diastolic blood pressure of predominantly 90mm or greater; or, isolated systolic hypertension where systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Further, those readings must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101; id. at  Note (1); see generally Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).
In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

At the July 2011 DRO hearing, the Veteran testified that his blood pressure was elevated when he underwent a physical examination for his firefighter position.  He testified further that he was told he passed, but his blood pressure would have to be monitored.  See RO Transcript, p. 14.  Efforts by the RO to obtain related records were unsuccessful.  At the Board hearing, however, the Veteran testified his hypertension was diagnosed in 2007, about the time his diabetes was diagnosed.

The Veteran denied any prior history of high blood pressure on his May 1991 Report of Medical History.  In a May 1991 Report of Medical Examination For Re-Deployment his blood pressure reading was 112/80, and his heart and vascular system were normal at that time.  His blood pressure was 135/90 at the November 1992 VA examination.  No diagnosis of hypertension was noted.
The March 2011 VA hypertension examination report reflects the examiner noted the onset of the Veteran's hypertension as the 1990s.  The current status of the disease was stable on the Veteran's medication.  Physical examination revealed a blood pressure reading of 162/99.  There was no evidence of heart involvement.  The examiner diagnosed essential hypertension.  The RO asked the examiner to opined if there was any relationship, causal or aggravating, between the Veteran's hypertension and his PTSD.

The examiner opined there was less than a 50-percent probability of any relationship between the Veteran's hypertension and his PTSD.  The examiner noted that, despite the longstanding presence of the Veteran's hypertension, there was no well-grounded documentation in the medical literature specifically stating  that PTSD causes hypertension.  The examiner noted further that there may have been some articles that showed a relationship between elevated blood pressure and mental health issues-some of which included PTSD, but there have been no well grounded information in the medical literature that specifically states a causative relationship.  Further, the examiner noted, there are multiple risk factors for development of hypertension, some of which the Veteran appeared to have, including his race.  After setting forth the risk factors for African-Americans, the examiner also noted there were no aggravation issues.  The Board interprets the examiner's statement to mean that the Veteran's PTSD does not aggravate his hypertension.

Regarding service connection on a presumptive basis, the only evidence supporting this is the Veteran's testimony at an RO hearing that his blood pressure was elevated at a firefighter's physical examination in 1992.  The Board's review of the totality of the evidence, however, results in the Board's rejection of that testimony.  While the Veteran is competent to testify to what an examiner told him in 1992, see 38 C.F.R. § 3.159(a)(2), he did not provided a specific reading.  Further, as noted earlier, a 1992 VA examination report does not indicate that the examiner considered the Veteran's blood pressure to be elevated, nor was there a diagnosis of hypertension-not that a diagnosis is required for presumptive service connection.  See 38 C.F.R. § 3.309(a).  And then there is the fact of the various reports in the medical records and the Veteran's Board testimony that the disease was noted and diagnosed circa 2007.  Finally, a VA medical examiner opined there is no causal or aggravating relationship between the Veteran's hypertension and his PTSD.  Thus, Wallin element 3 is absent.

In light of all of the above, the Board is constrained to find the preponderance of the evidence is against the claim on a presumptive, direct, and secondary basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

IV.  Increased Ratings

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the primary concern is the present level of disability, Francisco v. Brown, 7 Vet. App. 55 (1994), the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for both an initial disability rating and from the time an increased rating claim was filed for an existing disability until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

A. Left Little Finger

In a September 2009 rating decision, the RO assigned an initial noncompensable rating for this disability under DC 5230.  See 38 C.F.R. § 4.71a.  Under these criteria, a noncompensable rating is assigned for any limitation of motion (LOM) of the ring or little finger.  In light of the rating criteria, the RO granted service connection and assigned the initial rating without an examination.

At a January 2010 examination, the Veteran reported that he was left hand dominant, and that he had been unable to fully extend the little finger since the injury.  He also reported pain with cold and heat exposure.  He occasionally took Ibuprofen for pain, with good relief.  He reported further that he did have functional impairment from the finger and had adjusted to not having full use of it.

Physical examination revealed LOM and objective evidence of pain on motion.  On repetitive-use testing, there was objective evidence of pain on motion but no additional loss of ROM.  There was no ankylosis, but there was an angulation deformity of 20 degrees at the proximal interphanlangeal joint (PIP).  There was decreased dexterity of the little finger due to contracture at the PIP and distal (DIP) interphanlangeal joints.  The PIP joint was contracted at 40 degrees, in addition to the 20-degree angulation; and, there was no extensor tendon strength in the DIP.  The January 2010 X-ray examination report showed no acute fractures, malalignment, or degenerative changes; and, the soft tissues were normal.

As noted earlier, the rating criteria provide for noncompensable ratings for all little finger LOM, even for ankylosis.  38 C.F.R. § 4.71, DC 5230.  Nonetheless, the Board also notes the objective evidence of pain on LOM.  Further, the Court clarified in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities that include arthritis.  The fact the Veteran has grown accustomed to the loss of the full use of his little finger does not eliminate his functional impairment.  Hence, the Board finds a 10-percent rating for pain on LOM has been approximated.  38 C.F.R. §§ 4.7, 4.10, 4.59.  The Board finds a higher rating has not been met or approximated, as the examiner noted there was no additional loss of ROM due to pain.  See 38 C.F.R. §§ 4.40, 4.45.  Further, amputation of the little finger at the PIP or the DIP warrants only a 10-percent rating for either the dominant or non-dominant hand.  See 38 C.F.R. § 4.71a, DC 5156.  Thus, the amputation rule limits a rating to 10 percent in any event.  See 38 C.F.R. § 4.68.  In as much as the evidence shows this impairment to have existed throughout the history of the Veteran's left little finger disability, the Board finds the 10-percent rating should be effective the date of the Veteran's claim in July 2009.  38 C.F.R. § 3.400(o).

B. Sinusitis

As noted earlier in this decision, historically, a June 2004 rating decision granted service connection for sinusitis/rhinitis and assigned an initial 10-percent rating, effective in December 2002.  A September 2004 rating decision increased the evaluation to 30 percent, also effective in December 2002.  The September 2004 rating decision also changed the DC from 6522 to 6513.  See 38 C.F.R. § 4.27; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  VA received the Veteran's current claim for an increased rating in July 2009.

The General Rating Formula for Sinusitis provides a 30-percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50-percent rating is assigned following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.94, DC 6513.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.

As already noted, the Veteran has been evaluated at 30 percent throughout the rating period on appeal.  Further, it is not disputed that he has not undergone any type surgery, let alone radical surgery, for his chronic sinusitis.  Indeed, the June 2012 VA examination indicates that no surgery had been performed.  Hence, in light of the fact the rating criteria requires a claimant to have undergone radical surgery to warrant the higher and maximum, 50-percent, rating, it would serve no useful purpose to discuss the findings of the examinations conducted on the Veteran's nose at this point in the decision.  The Board will discuss later whether referral on an extraschedular basis is indicated.  See 38 C.F.R. § 3.321(b)(1).

C. Tinea Versicolor

Historically, a November 1996 rating decision granted service connection for tinea versicolor and assigned an initial 10-percent rating, effective in October 1992.  An April 1997 rating decision determined that there was clear and unmistakable error in the November 1996 rating decision regarding the initial rating and assigned effective date.  See 38 C.F.R. § 3.105(a).  Hence, the April 1997 rating decision assigned a 30-percent rating, effective in September 1992.

Rating Criteria

Effective October 23, 2008, the rating codes of the skin were revised under 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.118.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800-05).  As earlier noted, VA received the Veteran's current claim for an increased rating in July 2009.  Hence, the current criteria apply to his appeal.

The rating criteria for the Veteran's skin disability require that it be rated as either disfigurement to the head, face, or neck; scars, or as dermatitis.  See 38 C.F.R. § 4.118, DC 7820.  The RO rated the disorder as dermatitis, under 38 C.F.R. § 4.118, DC 7806.  The Board agrees that this code section is the best fit for the disability picture at issue.  As the evidence does not reveal symptoms associated with scars and disfigurement, such ratings will not be considered.

Under DC 7806, concerning dermatitis or eczema, a 30-percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 , DC 7806.

Analysis

In an August 2009 VA examination report, it was noted that the Veteran had not experienced any systemic symptoms or undergone any systemic therapy.  Physical examination revealed no lesions the day of the examination.  The examiner diagnosed tinea versicolor and noted that less than 5 percent of the Veteran's total body was affected.  Subsequent examinations conducted during the appeal period did not yield objective findings that would approximate a rating higher than 30 percent under the rating criteria.

Upon general examination in January 2011, there was tinea versicolor on both upper extremities, but involvement of more than 40 percent of exposed or total body area was not indicated.  Neither did the Veteran undergo a regimen of systemic therapy.  A January 2011 outpatient entry dated prior to the examination notes the Veteran's report that his skin disorder was worsening.  In the June 2012 examination report, however, the examiner noted involvement of less than 5 percent of exposed area and 5 to 20 percent of the total body.  The examiner opined that there was no occupational impairment due to the skin disability.  Affected area of 5 to 20 percent of the body does not meet the criteria for a 40-percent rating.  38 C.F.R. § 4.118, DC 7806.  Hence, there is no factual basis for a higher rating.  38 C.F.R. §§ 4.1, 4.10.  In so finding, the Veteran's lay statements have been considered.  While he is competent to report his observable symptoms, the best evidence regarding the coverage of the disorder are the objective measurements made by the examiner at the time of the VA examinations.  At his hearing, it was suggested by the undersigned that the Veteran take photographs of his skin disorder on its worst days, to provide some objective basis for determining whether he has days in which his symptoms are more severe than that shown on VA examination.  However, he has not provided such evidence for consideration.  Accordingly, the claim for an evaluation in excess of 30 percent is denied. 

D. PTSD

Rating Criteria

In addition to the general requirements for rating disabilities, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  

Analysis

Historically, an August 1996 rating decision granted service connection for PTSD and assigned an initial 10-percent rating, effective in December 1994.  As was the case with the other claims, VA received his claim for an increased rating in July 2009.

A 50 percent evaluation will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence of record shows that, historically, the Veteran's PTSD has manifested with sleep impairment, nightmares, flashback-type symptoms such as the sense of detecting a foul odor that triggers intrusive thoughts of the PGW, anger issues, self-medicating with alcohol consumption, and isolative tendencies.  Nonetheless, until the latter part of the rating period on appeal, the evidence of record shows Veteran's occupational impairment was moderate, as he worked full time as a firefighter until March 2012.

The August 2009 PTSD examination report reflects the examiner assigned Axis V Global Assessment of Functioning (GAF) 61.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  Parenthetically, the Board notes VA has not yet implemented DSM-V.  Hence, DSM-IV is still the governing directive.

A GAF of 61 is at the low end of the range 61 to 70, and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The examiner assigned the GAF 61 because the Veteran's mental status examination was essentially normal.  He did not manifest any deficits in concentration or memory, and he denied any suicide or homicide ideation.  Further, he had been married for 17 years, and he and his wife were still together.

The GAF notwithstanding, the August 2009 examination also noted the fact the Veteran consumed alcohol to help cope with his symptoms, and he avoided co-workers as much as possible at his workplace due to his PTSD.  Hence, the Board finds that the DRO was correct to increase his rating from 30 to 50 percent, effective in July 2009, the month his claim was received.  See 38 C.F.R. § 3.400(o).

The Board finds a higher rating has not been met or approximated at any time during the appeal, as the Veteran's functional capacity has remained largely intact.  Although he reported increased alcohol consumption, he remained independent in his activities of daily living, he had only missed one week from week due to illness, and he continued to maintain some effective family relationships.

The Veteran's reported history is that he has garnered little if any benefit from PTSD group treatment, as he did not deem the mode of therapy or the participants as serious.  What intervention he has consented to has been one-on-one.  In July 2010, he reported increased symptoms when in crowds, so he tried to minimize the degree to which he socialized outside his home.  Certain news broadcasts tended to trigger symptoms, to include racing thoughts, and such symptoms had increased since his father's death.  He denied any suicidal or homicidal ideation but did report one instance after his father's death where he emptied a gun and enacted shooting himself.  The Veteran controlled his anxiety and irritability by driving around aimlessly or by visiting his father's gravesite.  He denied visual or auditory hallucinations, but he also reported seeing and hearing his father inside his head.  He otherwise denied any hallucinations.

 The examiner noted that the Veteran's report of hearing and seeing his father was a normal part of the grieving process.  The examiner diagnosed bipolar disorder and depressive disorder, and noted that the depressive episode was aggravating the PTSD symptoms.  The Veteran's affect was blunted/constricted/restricted and his mood was dysphoric.  All other areas were normal, and the Veteran continued to function independently, including working full time.  The examiner assigned GAF 55.  The Veteran had not been on any medication previously.  The examiner prescribed Lithium, and the Veteran was referred to the PTSD clinic.

Again, in light of the Veteran's total functionality, the Board finds his PTSD continued to more nearly approximate the assigned 50-percent rating.

The primary purpose of the August 2011 examination was to determine if the Veteran's sleep impairment was of significant severity to meet the criteria for a separate disorder.  As noted earlier, the examiner opined that it did not.  At the examination the Veteran reported continued anger issues.  In fact, they seemed to have increased.  He also reported continued drinking to help him cope.  The Veteran reported road rage, to include a feeling of what it would be like to pull into the path of an oncoming big truck at the last second.  He explained that he only had such a thought when driving alone.  The Veteran conceded that he had an anger problem, and that he had talked with a mental health practitioner and his wife about it.  His main complaint was his difficulty sleeping.  He reported he generally fell asleep with the television on; and, his son would have to awake him.

Mental status examination revealed the Veteran to be on time for his appointment, neatly groomed, casually dressed; and, he was pleasant and cooperative despite clearly being anxious.  There was no remarkable psychomotor activity, and speech and affect were normal.  He reported he felt tense, angry, and emotional most of the time as of late.  All other facets of the examination were normal.

Although the Veteran reported suicidal thoughts, the examiner assessed his impulse control as good, and his concentration and memory were intact.  These symptoms notwithstanding, the examiner assessed GAF 65.  In a February 2012 addendum, the examiner assessed the Veteran's impairment as being occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board notes the Veteran's testimony at a July 2011 RO hearing where he described how he isolated at work.  He had previously requested a transfer to a smaller station where he had fewer co-workers to avoid.  He answered every alarm, however, and he continued to perform his job.  The Veteran also testified that he was less than forthcoming with his VA psychiatrist about his medication compliance because the psychiatrist was of Middle East ancestry.  The Veteran confessed he did not trust people of Middle East heritage.  Thus, the Board finds the evidence of record shows that the Veteran's symptoms continued to more nearly approximate the assigned 50-percent rating.  In addition to continuing to work full time, the Veteran's outpatient records note that while he continued to avoid crowds and socializing in general, he accompanied his son to baseball games where he watched from his car.  Further, he was still maintaining his marital relationship.

In March 2012, the Veteran resigned from his employment as a firefighter.  He has testified that he resigned before he qualified for retirement because he was drinking more and he carried a gun to work daily.  He stayed to himself at the station until time to respond to an alarm.  It had become too much to cope with.  

An August 2012 mental health entry notes the Veteran's alcohol intake had increased significantly since he resigned from the fire department, and he refused to discuss his PTSD symptoms.  The Veteran was not staying at home with his wife and child.  He went home to eat and change clothes, but he slept at his mother's place.  The Veteran denied suicide ideation, and he refused inpatient treatment, as he related he hated even to come to VA for treatment.

Mental status examination revealed that the Veteran was upset at the fact the psychiatrist's door was closed and insisted it be left open.  His grooming and hygiene were good, but his motor behavior was retarded/slow at first, then extremely motor agitated at the end.  Eye contact was fair, and facial expression was sad.  His attitude was evasive, guarded, minimally cooperative, and then uncooperative when he left abruptly.  The Veteran's mood was depressed and angry, and his affect was blunted.  The examiner rendered Axis I diagnoses of chronic PTSD, alcohol dependence with current heavy use, and history of bipolar disorder.  Axis V GAF was assessed as 38.

The Board takes note of the significant disparity between the GAFs assigned at the VA examinations and those assigned by the Veteran's treating psychiatrist, Dr. D.  Beginning in August 2012, Dr. D did not assess a GAF higher than the 40s.  The record is clear from the Veteran's testimony that he quit his job out of concern that he could not continue to control his anger.  Merely isolating from his fellow firefighters had grown ineffective.  His symptomatic need to feel able to defend himself at all times had led to his carrying a weapon at all times.  In light of these factors, the Board finds the Veteran's PTSD more nearly approximated a 70-percent rating, effective the date of his resignation from his job, March 29, 2012.  38 C.F.R. § 3.400(o), 4.1, 4.10, 4.130, DC 9411.

The Board finds that a total rating has not been met or approximated, as the evidence of record shows the Veteran is still able to maintain a relationship with his wife and son, and he has retained the ability to function independently.  A January 2013 rating decision proposed a finding of incompetency based on a finding at an October 2012 examination where the Veteran appeared intoxicated.  Following a March 2013 RO hearing, where he demonstrated his knowledge and awareness of his personal affairs, however, he was found competent.  Concerning his ability to form and maintain relationships, he testified at the Board hearing that, in addition to his wife and a son, he maintained contact with some college classmates.  Board Transcript, pp. 75-77.  The evidence of record also notes the Veteran has drinking friends.  Thus, total inability to establish and maintain effective relationships has not been shown here.  Hence, the Board finds a total rating has not been met or approximated.



Extraschedular Consideration

The Board set forth the Veteran's reported symptoms of his left little finger disability as he reported them and as noted at the various examinations.  A compensable rating was awarded on the basis of the regular schedular criteria.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5230.  Hence, the Board notes the schedular criteria do in fact describe the nature of the disability and its severity.

Regarding the Veteran's remaining disabilities addressed in this decision, the current ratings are assigned on the basis of the schedular criteria, which are applied to the Veteran's reported symptoms.  This means his disability picture is not exceptional.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The fact the Veteran's symptoms do not meet the criteria for a higher evaluation does not mean the rating criteria are inadequate to rate any of his disabilities.  Thus, the Board finds no factual basis for referral for consideration of higher ratings on an extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

Except for the Veteran's PTSD, the evidence of record shows his disabilities have manifested at the same rate of severity throughout the rating period on appeal.  As discussed earlier, the Board has allowed a staged rating for the PTSD where shown by the evidence.  See Hart, 21 Vet. App. 505.

V. Individual Unemployability

Governing Law and Regulations

For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment. However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

The Veteran's total combined rating for his service-connected disabilities is at least 70 percent.  Hence, he meets the criteria for scheduler consideration.  Id.

Although Dr. D's January 2013 letter notes that the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment, the Board finds the preponderance of the evidence shows otherwise.  As already noted, the Veteran resigned from his position as a firefighter in March 2012, but he has continued to work at least part time as a truck driver, where he can generally avoid other people.

A VA Form 21-4192, dated in June 2012, submitted by the Veteran's trucking employer, reflects the Veteran commenced his employment with the company in August 2010, and he was still employed.  The form reflects further that the Veteran worked 30 hours per week, and his earnings for the prior 12 months exceeded $15,000.00.  These earnings meet the criteria for substantially gainful employment.

In the VA examinations of record, to include the July 2012 examination, the examiners opined that the Veteran's service-connected disabilities other than PTSD did not prevent him from obtaining and maintaining substantially gainful employment.  A June 2012 PTSD examination report reflects that the Veteran's PTSD, alone, did not render him unemployable.

At the Board hearing, the Veteran testified that he still drove a truck part time and that he had been offered full-time employment, though he refused this due to concern about his drinking.  See Board Transcript, p. 75.  The Board discusses this facet further in the remand portion of this decision below.  For now, however, in the face of evidence of continued employment as a trucker, and earnings that meet the criterion of substantially gainful employment, the evidence of record is against a finding of employability.  38 C.F.R. §§ 3.340, 4.16.

The Board notes the Veteran's report at the June 2012 PTSD examination that his employment consisted of custodial work, but he also was evasive when the examiner sought further information.  In any event, the Veteran's testimony at the Board hearing reflects that he was still a part-time truck driver; and, that he was part time by choice.  Hence, the Board is constrained to find the preponderance of the evidence is against a finding of unemployability-at least up to the date of the Board hearing, October 30, 2013.  Id.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, except where indicated otherwise, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for RLS is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for a disorder variously described as episodes of unusual smell, olfactory malfunction, and loss of sense of smell is granted.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for eczema is denied.

Entitlement to service connection for OSA is denied.

Entitlement to service connection for a sleep disorder other than OSA, to include as secondary to service-connected disabilities is denied.

Entitlement to service connection for a disorder claimed as a lung/breathing condition is denied.

Entitlement to service connection for bilateral knee disorder is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, is denied.

Entitlement to an initial evaluation of 10 percent for residuals of left (dominant) little finger injury is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD for the period prior to March 29, 2012, is denied.

Entitlement to an evaluation of 70 percent for PTSD is granted, effective March 29, 2012, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for tinea versicolor is denied.

Entitlement to a rating in excess of 30 percent for chronic bilateral maxillary and ethmoid sinusitis is denied.

Entitlement to service connection for a separate disorder variously described as episodes of unusual smell, olfactory malfunction, and loss of sense of smell is denied.

Entitlement to a TDIU for the period prior to October 30, 2013, is denied.


REMAND

Additional medical input is needed in order for the Board to address the Veteran's remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will obtain all relevant VA and non-VA treatment records related to the Veteran's PTSD, sinus, and headaches which have been generated since November 2012 and associate them with the claims file.

The AMC/RO is also asked to request the Veteran to provide all relevant employment information related to any work he has performed, including as a truck driver, for the period beginning November 1, 2013.  The information should include hours worked and the amount of all earnings.  The AMC/RO will also seek relevant information from all employers identified by the Veteran.

2.  Send the claims file to an appropriate neurological examiner.  Ask the examiner to review the claims file and to opine whether there is at least a 50-percent probability that the Veteran's restless leg syndrome (RLS) is a primary disorder or a disorder secondary to other pathology?

If the former, is there at least a 50-percent probability that the Veteran's RLS is causally related to his active service?  When addressing this question, the examiner is advised that the Veteran's reported lay history of onset of symptoms in or shortly after his active service must be considered in assessing the medical records and rendering an opinion.

If the examiner opines the greater probability is that the RLS is caused by another primary disorder/disease, is there at least a 50-percent probability that the Veteran's RLS is causally related to either of his service-connected disabilities other than the Veteran's PTSD?

The neurological examiner is asked to provide a full explanation for all opinions rendered.  Should the examiner advise the requested opinions cannot be rendered, the examiner must explain why, to include what additional information/evidence would be needed to render the opinions requested.

3.  After the above is complete, send the claims file to an appropriate ENT examiner.  Ask the examiner to review the claims file and to opine whether the Veteran's long-standing reported history of headaches is most likely (at least a 50-percent probability) related to his service-connected sinusitis pathology; or, is it a separate entity?  If the latter, is there at least a 50-percent probability the Veteran's headaches are causally related to his active service?  When addressing this question, the examiner is advised that the Veteran's reported lay history of onset of symptoms in or shortly after his active service must be considered in assessing the medical records and rendering an opinion.

If the examiner opines there is not at least a 50-percent probability the Veteran's headaches are causally related to his active service, is there at least a 50-percent probability the Veteran's headaches-as a separately diagnosed entity, are caused by his service-connected sinusitis?  If not, are the headaches, as a separately diagnosed entity, aggravated, that is chronically worsened, by his service-connected sinusitis?

The ENT examiner is asked to provide a full explanation for all opinions rendered.  Should the examiner advise the requested opinions cannot be rendered, the examiner must explain why, to include what additional information/ evidence would be needed to render the opinions requested.

4.  After the above is complete, send the file to an appropriate mental disorder/PTSD examiner.  Ask the examiner to review the claims file and to address the following questions: do the Veteran's reported mental symptoms meet the DSM-IV criteria for a separate diagnosis of depression or major depressive disorder, etc.?  If the answer is, No; is there at least a 50-percent probability it is part and parcel of the Veteran's PTSD symptomatology?  If not attributable to the PTSD, can the examiner identify the primary pathology responsible for the depression?

If the examiner opines the Veteran meets the criteria for a separate Axis I diagnosis of depression, etc., is there at least a 50-percent probability it is causally related to the Veteran's active service?

The PTSD examiner is asked to provide a full explanation for all opinions rendered.  Should the examiner advise the requested opinions cannot be rendered, the examiner must explain why, to include what additional information/ evidence would be needed to render the opinions requested.

5.  The next area to be addressed is the Veteran's employability.

The examiner at the October 2012 PTSD examination opined the Veteran's alcohol abuse is not a part of his PTSD symptomatology.  The Board notes, however, that the Veteran's PTSD history is that it is, primarily as self-medication for his symptoms.  See the August 2009 PTSD examination.  Thus, the Board finds that it is.

The PTSD examiner is asked to review any medical records added to the claims file and to assess the Veteran's occupational impairment due to his PTSD and alcohol dependence.  The examiner is asked to specifically addressed the findings and opinions of Dr. D, which are noted in the outpatient records and her January 2013 letter.

6.  After the above is compete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

Should either the neurology, ENT, or PTSD examiner find that the requested opinions cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

7.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  While reviewing the TDIU claim, the AMC/RO must be mindful of the regulatory provisions related to sheltered and/or marginal employment.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


